Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 17, 2019                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

  159604                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 159604
                                                                    COA: 347660
                                                                    St. Clair CC: 17-002201-FC
  JOSEPH WILLIAM JUSTICE,
            Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the April 5, 2019 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 17, 2019
           a1010
                                                                               Clerk